Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION       

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 4-10 of copending Application No. 17/351,321.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim in the pending application is broader than the one in co-pending application, In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application .
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 7-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (U.S. Patent No. 10,218,850) in view of Altberg et al. (U.S. Pub. No. 2009/0144068).  

             Regarding claims 1, 11, with respect to Figures 1-5, Conway teaches a system for realtime omnichannel voice interaction (col.13, lines 3-6), comprising: 
             a contact center 100 in fig.2,3 [i.e., interaction control server] comprising a first plurality of programming instructions stored in a memory of, and operable on a processor of, a computing device, wherein the first plurality of programming instructions, when operating on the processor of the computing device (col.10, lines 43-66), cause the computing device to: 
             receive a first electronic request from a first user device to establish a voice-based connection from the first user device to a second user device, the second user device being an enterprise resource associated with an enterprise (fig.2,4, step 402; col.10, lines 12-42, col.16, lines 49-50);

             send a call routing request to a routing engine (fig.4; col.16, line 62- col.17, line 3);
             receive a call route from the routing engine (fig.4, step 410); 
             send the call route to an analytic  server of analytic module 320 in fig.3 [i.e., media translation server] (col.17, lines 43-63); and
             store a first plurality of details about the voice-based interaction to an interaction database (col.17, lines 43-63); 
             a routing engine comprising a second plurality of programming instructions stored in a memory of, and operable on a processor of, the computing device, wherein the plurality of programming instructions, when operating on the processor of the computing device, cause the  computing device (fig.4; col.16, line 62- col.17, line 3) to: 
            receive the call routing request from the interaction control server (fig.2,4, step 402; col.10, lines 12-42, col.16, lines 49-50); 
            retrieve a plurality of enterprise resources from an enterprise database (fig.2,4, step 406, 408, 410; col.10, lines 12-42, col.17, lines 4-20); 
            use a routing logic to connect through the plurality of agents [i.e., enterprise resources] (fig.2,4, step 406, 408; col.10, lines 12-42, col.17, lines 4-35); 
            select the first successfully connected enterprise resource as the second user device (col.17, lines 36-42); and 

            an analytic  server of analytic module 320 [i.e., media translation server] comprising a third plurality of programming instructions stored in a memory of, and operable on a processor of, the computing device, wherein the third plurality of programming instructions, when operating on the processor of the computing device, cause the computing device to: 
            create a first set of interaction control legs between the first user device and the second user device (col.17, line 36-col.18, line 9); 
            establish a first real-time voice stream between the first user device and the second user device (col.17, line 36-col.18, line 19); and 
           disconnect the first set of interaction control legs and the first real-time voice stream (col.9, lines 12-15).
            However, Conway does not specifically teach using a routing logic to iterate through the plurality of enterprise resources testing for a successful connection. Altberg teaches using a routing logic to iterate through the plurality of enterprise resources testing for a successful connection (paragraphs 0073, 0185, 0188, 0189). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of using a routing logic to iterate through the plurality of enterprise resources testing for a successful connection in Conway’s invention in order to provide a connection with an available party. 
             Conway further does not specifically teach masking personally identifying information of the first user device to the second user device, and of the second user device to the first user device. Altberg teaches masking personally identifying information of the first user device to the second 
 
             Regarding claims 2 and 12, Conway does not specifically teach wherein a notification of completion is sent to the interaction control server upon disconnection of any real-time voice stream. Altberg teaches sending a request [i.e., notification] of providing another connection is sent to the connection server [i.e., interaction control server] upon disconnection of any real-time voice stream (paragraph 0240) whereas a notification of completion is sent to the interaction control serve is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of wherein a notification of completion is sent to the interaction control server upon disconnection of any real-time voice stream in Conway’s invention in order to maintain call completion between the communicating parties.


          Regarding claims 3 and 13, Conway teaches wherein the routing logic is selected from the as priority ordered routing (col.17, lines 14-20). However, Conway in view of Altberg does not specifically teach wherein the routing logic is selected from the group consisting of priority ordered routing, circular ordered routing, and percentage-based algorithmic routing. Examiner takes an official notice that selecting the routing logic from the group consisting of priority ordered 
            
          Regarding claims 5 and 15, Conway in view of Altberg does not specifically teach wherein the routing logic leverages artificial intelligence including machine learning and deep learning techniques based on prior customer interaction data, customer relationship management data, sales and marketing data and business operation data. Examiner takes an official notice wherein the routing logic leverages artificial intelligence including machine learning and deep learning techniques based on prior customer interaction data, customer relationship management data, sales and marketing data and business operation data is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of wherein the routing logic leverages artificial intelligence including machine learning and deep learning techniques based on prior customer interaction data, customer relationship management data, sales and marketing data and business operation data in Conway’s invention in view of Altberg’s invention in order to efficiently use artificial intelligence.

          Regarding claims 7 and 17, Conway does not specifically teach wherein the first user device comprises a mobile application to send the first electronic request by clicking or tapping on a picture or graphic. Altberg teaches wherein the first user device comprises a mobile application to 

          Regarding claims 8 and 18, Conway does not specifically teach wherein the first user device receives an advertisement to initiate the first electronic request. Altberg teaches wherein the first user device receives an advertisement to initiate the first electronic request (paragraphs 0041, 0042, 0083, 0086, 0096). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of wherein the first user device receives an advertisement to initiate the first electronic request in Conway’s invention in order to conveniently make an outgoing call an advertiser directly.

         Regarding claims 9 and 19, Conway does not specifically teach wherein the iteration of testing for successful connections of the plurality of enterprise resources concludes once all enterprise resources have been attempted one or more times. Altberg teaches wherein the iteration of testing for successful connections of the plurality of family, friends, colleagues and/or third parties [i.e., enterprise resources concludes once all enterprise resources] have been attempted one or more times (paragraph 0073) whereas a notification of completion is sent to the interaction control serve is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway to incorporate the feature of wherein the iteration of testing for successful connections of the plurality of enterprise resources 

             Regarding claims 10 and 20, Conway teaches wherein the conclusion of the iteration configures the call route to be between the first user device and a voicemail, the voicemail associated with the enterprise (col.9, lines 12-32, col. 16, lines 47-60).    

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (U.S. Patent No. 10,218,850) in view of Altberg et al. (U.S. Pub. No. 2009/0144068) further in view of Park et al. (U.S. Pub. No. 2017/0231016).  

             Regarding claims 4 and 14, Conway further in view of Altberg does not specifically teach wherein the routing logic includes a timeout feature that re-routes the interaction to a subsequent user device if the interaction is not handled within a given time. Park teaches wherein the routing logic includes a timeout feature that re-routes the interaction to a subsequent user device if the interaction is not handled within a given time (paragraph 0127). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway in view of Altberg to incorporate the feature of wherein the routing logic includes a timeout feature that re-routes the interaction to a subsequent user device if the interaction is not handled within a given time in Conway’s invention in view of Altberg’s invention in order to ensure a customer service for a caller.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (U.S. Patent No. 10,218,850) in view of Altberg et al. (U.S. Pub. No. 2009/0144068) further in view of Kothari et al. (U.S. Patent No. 10,051,075).  

             Regarding claims 6 and 16, Conway teaches the plurality of agents [i.e., enterprise resources] (col.17, line 36-col.18, line 9). However, Conway in view of Altberg does not specifically teach wherein the plurality of enterprise resources comprises more than one enterprise. Park teaches wherein the plurality of enterprise resources comprises more than one enterprise (col.9, lines 46-53). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Conway in view of Altberg to incorporate the feature of wherein the plurality of enterprise resources comprises more than one enterprise in Conway’s invention in view of Altberg’s invention in order to provide service to a customer of different providers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
September 11, 2021